Title: To James Madison from Elkanah Watson, 12 December 1812 (Abstract)
From: Watson, Elkanah
To: Madison, James


12 December 1812, Pittsfield. Is gratified to hear from Ezekiel Bacon that JM has received the “elegant Cloth” Watson manufactured for a coat. Believes that if double duties continue on fine cloth, New England will soon rival Great Britain “in that essential prop to that Sinking power.” Though the recent state of things has generated in New England “a temporary and a lamentable predilection t’wards our enemies,” he believes that [Jonathan] Russell’s recent communications will “produce a re’action in the public mind, tending to Union, and a vigorous Support of national measures.”
“The bearer Jos. Watson Esqr my nephew has resided in the territory of Michigan about Six years; many of the principal Officers who resided at Detroit, have testified to me his exemplary deportment—his inteligence and great usefullness as a public officer. His singular & commanding influence among the Canadians of that Country fully evinced by his Successfull exertions in withdrawing about 360 from the british Garrison at Malden as I have been credibly informed. He has shared largely in the misfortunes of the N. western Army, & altho’ aid-du-Camp to Genl. Hull, he was shamefully rob’d off [sic] all his property after the Surrender off Detroit. Confident of his integrity, abilities, and patriotism; I take the liberty to Solicit for him, the appointment of Sec[r]etary of the territory of Michigan.
“It is not his wish to prejudice the Claim of the late Sec[r]etary. He married the daughter of Judge Wetherel late off Detroit, & is anxiously waiting the issue of events to enable him to return to his former residence under some respectable appointment in the U. States Service.
“Permit me Sir to add—his intimate Knowledge of Michigan—his strict & faithfull attention to business—his perfect Knowledge of the French language by being educated in France; and in consideration off the Offices he has heretofore Sustained in that District—I trust will not fail haveing their merited weight in Supporting his Views and wishes.”
